Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-7 recite a system (i.e. machine), claims 8-14 recite a method (i.e. process), and claims 15-20 recite non-transitory computer-readable medium (i.e. machine or article of manufacture). Therefore claims 1-20 fall within one of the four statutory categories of invention. 
Independent claims 1, 8, and 15 recite the limitations of receiving a request for transportation from a requestor; accessing data associated with one or more factors that contribute to an expected value metric for the request for transportation; determining a conversion probability associated with the request for transportation, the conversion probability indicating a likelihood that the request for transportation will be completed; calculating, based at least in part on the data associated with the one or more factors and based at least in part on the determined conversion probability, the expected value metric for the request for transportation; and matching, based at least in part on the expected value metric, the received request for transportation with an available transportation provider. The limitations are drawn to a transportation matching system, and correspond to certain methods of organizing human activity (managing personal interactions between people), i.e. receiving a request for transportation from a requestor; accessing data associated with one or more factors that contribute to an expected value metric for the request for transportation; matching, based at least in part on the expected value metric, the received request for transportation with an available transportation provider. The claims also correspond to mathematical concepts (mathematical calculations), i.e. calculating, based at least in part on the data associated with the one or more factors and based at least in part on the determined conversion probability, the expected value metric for the request for transportation. The claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: one or more memories (claim 1), one or more physical processors (claims 1 and 15), a dynamic transportation network,  computing device (claim 15), a requestor computing device, and a transportation provider computing device. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations, and amount to no more than mere instructions to apply the exception using a computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a computer. Mere instructions to apply an exception using a computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 3, 10, and 17 recite the limitation(s) of normalizing the at least two incommensurable factors using a normalizing function, such that upon completion of the normalizing function, the at least two normalized factors have units of measure that are commensurable with each other. The claim limitations is further directed to the abstract idea analyzed above, and the “normalizing function” is further directed to mathematical concepts. 
Dependent claims 5, 12, and 19 recite the limitation that the assigned weight values for each factor are distinct for different requestors such that each requestor has its own weighting of factors affecting the expected value metric. The claim recites additional limitations that are further directed to the abstract idea analyzed above. The claim also recites the additional element of different requestor computing devices. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations, and amount to no more than mere instructions to apply the exception using a computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2, 4, 6, 7, 9, 11, 13, 14, 16, 18, and 20 recite additional elements and/or limitations that are further directed to the abstract idea analyzed above. Therefore, dependent claims 2, 4, 6, 7, 9, 11, 13, 14, 16, 18, and 20 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 7-10, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bivins (2021/0081880) in view of Wynter (2020/0160251).

Claim 1: Bivins discloses: A system comprising: one or more memories;  (Bivins ¶0012 disclosing one or more memory resources of the computing device; see also ¶0021 disclosing various firms of memory for holding data and instructions)
one or more physical processors configured to execute instructions from the one or more memories to perform operations comprising: (Bivins ¶0022 disclosing one or more processors used to execute instructions performing the operations described in the reference)
receiving, at a dynamic transportation network, a request for transportation from a requestor computing device; (Bivins ¶0027 disclosing an item request being received from a requesting user and submitted to a supplier and the request being matched to a vehicle; ¶0024 further discloses a network system and on-demand app where users request meu items for delivery by drivers of vehicles, each transport vehicle may include an inventory of menu items being offered to the requesting users; the request being made via the user device interface of the app; ¶0025 also discloses that in coordinating the delivery service, the vehicle may include the menu items currently being transported; also ¶0060 disclosing the computing system receiving an item request from the requesting users and coordinating with transport providers) 
determining a conversion probability associated with the request for transportation, the conversion probability indicating a likelihood that the request for transportation will be completed; (Bivins ¶0041 disclosing calculating a probability that the item request will be fulfilled; when the probability crosses an upper threshold, e.g. 95% (conversion probability) there is a high confidence of fulfillment; when the probability crosses a lower threshold, e.g. 65% (conversion probability) the system may cancel the request and provide a mitigative gratuity)

Bivins in view of Wynter discloses:
accessing data associated with one or more factors that contribute to an expected value metric for the request for transportation; 
Bivins discloses accessing data associated with one or more factors that contribute to the request for transportation: (Bivins ¶0028 disclosing the coordination engine selecting the most optimal transport vehicle based on distance, time, and/or additional utility metrics such as transport vehicle supply, inventory supply, menu item demand; other paragraphs go into a bit more detail of the metrics considered by the forecasting engine, i.e. ¶0031 transport provider supply conditions; ¶0032 menu item supply, ¶0033 demand data, etc.; ¶0035 disclosing the value metric, which is the likelihood that a received item request will go fulfilled, see also ¶0040 disclosing details of the request such as size of the request, or price (factors) are factored into the calculated fulfillment probability; ¶0041 disclosing the probability the item request will be fulfilled prior to a time expiration, or estimated time the user will cancel (also factors); see also ¶0012 disclsoing the value metrics of matching a user to a delivery vehicle or canceling the request by the user; ¶0038 disclsoing the fulfilment probability; ¶0060, ¶0061, and ¶0062 discloses determining the probability of fulfilment according to the one or more factors (transport supply, etc.)). Bivins does not explicitly disclosed that the factors contribute to a value metric for the request for transportation. Wynter discloses this limitation/concept: (Wynter ¶0033, ¶0034 and Fig. 2 disclosing a match score (value metric) used in making a match between the driver and provider; the approach is carried out to conduct the job assignment to the highest scored driver (and passengers) at the job assignment time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bivins to include that the factors contribute to a value metric for the request for transportation as taught by Wynter. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bivins in order to enable taxi dispatch companies to increase their market share and better retain client and drivers (see ¶0001 of Wynter).

calculating, based at least in part on the data associated with the one or more factors and based at least in part on the determined conversion probability, the expected value metric for the request for transportation; 
Bivins discloses calculating a conversion probability for the request for transportation, but does not explicitly disclose calculating, based at least in part on the data associated with the one or more factors and based at least in part on the determined conversion probability, the expected value metric for the request for transportation. Wynter discloses this limitation/concept: (Wynter ¶0014 disclosing factors such as booking request history of the passenger, distances, prices paid, times, dates (factors), preferred passenger status, etc. being used to calculate a passenger score (also a factor), along with ¶0016 disclosing the driver score (¶0017) being calculated based on factors such as idleness based on time and/or location, location of the taxi, distance if the job (also factors, Wynter does two-way matching/scoring); also other factors taken into consideration being the driver history, i.e. jobs accepted and completed, see ¶0013 disclsoing the inputs jointly leading to an increased likelihood of taxi driver booking acceptance (conversion), also ¶0018 disclsoing the scoring for driver’s acceptance rate; ¶0004 and ¶0043 disclsoing scoring based on an acceptance rate for the assignment (factor); ¶0032-¶0033 disclosing the match score (value metric) which is calculated based on the factors listed above and in part on the determined conversion probability). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bivins to include calculating, based at least in part on the data associated with the one or more factors and based at least in part on the determined conversion probability, the expected value metric for the request for transportation as taught by Wynter. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bivins in order to enable taxi dispatch companies to increase their market share and better retain client and drivers (see ¶0001 of Wynter).

and matching, based at least in part on the expected value metric, the received request for transportation with an available transportation provider computing device within the dynamic transportation network. 
Bivins discloses matching a user to a transportation provider, but does not explicitly disclose matching, based at least in part on the expected value metric, the received request for transportation with an available transportation provider computing device within the dynamic transportation network. Wynter discloses this limitation/concept: (Wynter ¶0033 disclosing making a match based on the scores; ¶0034 disclosing conducting the job assignment to the highest scored driver and passenger’s at the job assignment time (matching); see ¶0004 disclsoing receiving the request for a taxi (transport provider); ¶0019 disclsoing successful assignment (driver accepting and picking up assigned booking passenger) depends on whether the driver accepts an assignment which is done through the driver’s device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bivins to include matching, based at least in part on the expected value metric, the received request for transportation with an available transportation provider computing device within the dynamic transportation network as taught by Wynter. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bivins in order to enable taxi dispatch companies to increase their market share and better retain client and drivers (see ¶0001 of Wynter).

Claims 8 and 15 are directed to a method or non-transitory computer-readable. Claims 8 and 15 recite limitations that are parallel in nature as those addressed above for claim 1, which are directed towards a system. Claims 8 and 15 are therefore rejected for the same reasons as set forth above for claim 1, respectively. Furthermore, claim 15 recites: 
Claim 15: A non-transitory computer-readable medium comprising computer-readable instructions that, when executed by at least one processor of a computing device, cause the computing device to: (Bivins ¶0012 disclosing one or more memory resources of the computing device; see also ¶0021 disclosing various firms of memory for holding data and instructions; ¶0022 disclosing one or more processors used to execute instructions performing the operations; ¶0017 disclosing a computing device)

Claim 2: The system of claim 1 wherein the one or more factors comprise at least two factors, and wherein the at least two factors are at least initially incommensurable with each other. (Bivins ¶0028 disclosing the coordination engine selecting the most optimal transport vehicle based on distance, time, and/or additional utility metrics such as transport vehicle supply, inventory supply, menu item demand; other paragraphs go into a bit more detail of the metrics considered by the forecasting engine, i.e. ¶0031 transport provider supply conditions; ¶0032 menu item supply, ¶0033 demand data, etc.; ¶0035 disclosing the value metric, which is the likelihood that a received item request will go fulfilled, see also ¶0040 disclosing details of the request such as size of the request, or price (factors) are factored into the calculated fulfillment probability; ¶0041 disclosing the probability the item request will be fulfilled prior to a time expiration, or estimated time the user will cancel (also factors); Examiner notes that the factors, i.e. time, distance, transport vehicle supply, etc. are incommensurable with each other)

Claims 9 and 16 are directed to a method and non-transitory computer-readable medium, respectively. Claims 9 and 16 recite limitations that are parallel in nature as those addressed above for claim 2, which is directed towards a system. Claims 9 and 16 are therefore rejected for the same reasons as set forth above for claim 2.

Claim 3: The system of claim 2, 
Bivins discloses at least two incommensurable factors (Examiner notes as above, that the factors, i.e. time, distance, transport vehicle supply, etc. are incommensurable with each other), but does not explicitly disclose that the operations further comprise normalizing the at least two incommensurable factors using a normalizing function, such that upon completion of the normalizing function, the at least two normalized factors have units of measure that are commensurable with each other. Wynter discloses this limitation/concept:
wherein the operations further comprise normalizing the at least two incommensurable factors using a normalizing function, such that upon completion of the normalizing function, the at least two normalized factors have units of measure that are commensurable with each other. (Wynter ¶0033 disclosing the probability [of acceptance] can be calibrated with other factors such as the weather; ¶0035-¶0037 discloses estimating the acceptance rate, and ¶0038 further details the acceptance rates being generated as probabilistic functions of booking time t, assignment time, weather conditions w(t), booking locations loc(j) travel time, etc., the functions could be linear and nonlinear; applying the solutions approaches, the job assignment is provided to dispatch taxi and passengers to maximize the acceptance rate; ¶0015 disclsoing passenger scores, p1 (t, τ, vj, t, aj, bi, ... ) is used to represent the calibrated passenger score for passenger j which is a function or a probabilistic function of passenger cancellation rate v)t, τ, ... ) (a function of booking, assignment time and other factors), booking frequency fj, abandoning rate a)t, τ); same for driver score (¶0018); with both the passenger profiling engine and driver profiling engine, the behaviors of both cold be quantified and used as weights in the scoring and matching engine)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bivins to include that the operations further comprise normalizing the at least two incommensurable factors using a normalizing function, such that upon completion of the normalizing function, the at least two normalized factors have units of measure that are commensurable with each other as taught by Wynter. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bivins in order to enable taxi dispatch companies to increase their market share and better retain client and drivers (see ¶0001 of Wynter).

Claims 10 and 17 are directed to a method and non-transitory computer-readable medium, respectively. Claims 10 and 17 recite limitations that are parallel in nature as those addressed above for claim 3, which is directed towards a system. Claims 10 and 17 are therefore rejected for the same reasons as set forth above for claim 3.

Claim 7: The system of claim 1, 
Bivins discloses a transportation conversion factor (Bivins ¶0041 disclosing calculating a probability that the item request will be fulfilled; when the probability crosses an upper threshold, e.g. 95% (conversion probability) there is a high confidence of fulfillment), but does not explicitly disclose that at least one of the one or more factors comprises a transportation conversion factor, the transportation conversion factor indicating at least one of: a likelihood that the requestor computing device will accept a match for the requested transportation; or a likelihood that the transportation provider device will accept a match for the requested transportation. Wynter discloses this limitation/concept:
wherein at least one of the one or more factors comprises a transportation conversion factor, the transportation conversion factor indicating at least one of: a likelihood that the requestor computing device will accept a match for the requested transportation; or a likelihood that the transportation provider device will accept a match for the requested transportation. (Wynter ¶0035-¶0037 disclosing calculating a job acceptance probability using data from both the passenger and driver)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bivins to include that at least one of the one or more factors comprises a transportation conversion factor, the transportation conversion factor indicating at least one of: a likelihood that the requestor computing device will accept a match for the requested transportation; or a likelihood that the transportation provider device will accept a match for the requested transportation as taught by Wynter. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bivins in order to enable taxi dispatch companies to increase their market share and better retain client and drivers (see ¶0001 of Wynter).

Claim 14 is directed to a method. Claim 14 recite limitations that are parallel in nature as those addressed above for claim 7, which is directed towards a system. Claim 14 is therefore rejected for the same reasons as set forth above for claim 7.


Claim(s) 4-6, 11-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bivins (2021/0081880) in view of Wynter (2020/0160251) further in view of Van Buskirk (2009/0248587).

Claim 4: The system of claim 2, 
Bivins in view of Wynter discloses weighting one or more factors (Wynter ¶0027 disclosing to optimize values and provide the highest matching scores for the passenger, taxi, and taxi dispatching control centers, the approaches or models are weighted to provide matching results; ¶0027 discloses a vector that denotes the weights applied to the passenger and driver score (and expected travel time); ¶0017 discloses driver and passenger profiles scores being computer and deterministic factors, e.g. rejection history, idleness in weather, etc., may carry greater weights as compared to other factors), but does not explicitly disclose that the operations further comprise weighting the one or more factors within a common value type such that each factor has an assigned weight value. Van Buskirk discloses this concept/limitation:
wherein the operations further comprise weighting the one or more factors within a common value type such that each factor has an assigned weight value. (Van Buskirk ¶0122 disclosing three ways of valuing the rideshare experience, the attribute being “good”, “fast”, and “cheap” (¶0126), these are the common value types, and allows the system to assign weights (¶0127); examples are given in ¶0129-134 where the factor of ride quality is assigned 25 units, ride speed 10 units, ride cost 65 units (each factor has an assigned weight value in units); the ridesharing system is also one for matching transportation providers and riders (¶0022))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bivins in view of Wynter to include that the operations further comprise weighting the one or more factors within a common value type such that each factor has an assigned weight value as taught by Van Buskirk. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bivins in view of Wynter order to optimize ride matching and compensation fixing criteria such that the system will work more effectively as the number of users increase (see ¶0007 of Van Buskirk).

Claims 11 and 18 are directed to a method and non-transitory computer-readable medium, respectively. Claims 11 and 18 recite limitations that are parallel in nature as those addressed above for claim 4, which is directed towards a system. Claims 11 and 18 are therefore rejected for the same reasons as set forth above for claim 4.

Claim 5: The system of claim 4, 
Bivins discloses the concept of a system where each input or factor is different for each requestor computing device (Bivins ¶0038 disclosing the coordination engine using input from each requesting user to determine the probability that the request would be fulfilled based on factors/limitations; the user inputs being conducted on their respective devices (¶0049)). Bivins does not explicitly disclose that the assigned weight values for each factor are distinct for different requestor computing devices such that each requestor computing device has its own weighting of factors affecting the expected value metric. Van Buskirk discloses this limitation/concept:
wherein the assigned weight values for each factor are distinct for different requestor computing devices such that each requestor computing device has its own weighting of factors affecting the expected value metric. (Van Buskirk ¶0155 disclosing for each pair of user queries the data is used to determine a match; the variable (travel desires) are assigned discrete values of “good”, “fast, and cheap”; see also Fig. 4; ¶0128 discloses the user submitting the preferences for good, fast, and cheap to the system, done through their device (¶0030, ¶0136); ¶0122 disclosing three ways of valuing the rideshare experience, the attribute being “good”, “fast”, and “cheap” (¶0126), these are the common value types, and allows the system to assign weights (¶0127); examples are given in ¶0129-134 where the factor of ride quality is assigned 25 units, ride speed 10 units, ride cost 65 units for a potential rider (each factor has an assigned weight value in units); ¶0128 also discloses that the preferences are ranked (weighted))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bivins in view of Wynter to include that he assigned weight values for each factor are distinct for different requestor computing devices such that each requestor computing device has its own weighting of factors affecting the expected value metric as taught by Van Buskirk. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bivins in view of Wynter order to optimize ride matching and compensation fixing criteria such that the system will work more effectively as the number of users increase (see ¶0007 of Van Buskirk).

Claims 12 and 19 are directed to a method and non-transitory computer-readable medium, respectively. Claims 12 and 19 recite limitations that are parallel in nature as those addressed above for claim 5, which is directed towards a system. Claims 12 and 19 are therefore rejected for the same reasons as set forth above for claim 5.

Claim 6: The system of claim 5, 
Bivins discloses attributing a priority weighting to any one of the inputs causing the coordination engine to increase or decrease priority in matching (Bivins ¶0040, see also ¶0038 disclosing the coordination engine using input from each requesting user to determine the probability that the request would be fulfilled based on factors/limitations; the user inputs being conducted on their respective devices (¶0049)). Bivins does not explicitly disclose that the assigned weight values associated with the one or more factors are configurable for requestors on each requestor computing device. Van Buskirk discloses this limitation/concept:
wherein the assigned weight values associated with the one or more factors are configurable for requestors on each requestor computing device. (Van Buskirk ¶0122 disclosing three ways of valuing the rideshare experience, the attribute being “good”, “fast”, and “cheap” (¶0126), these are the common value types, and allows the system to assign weights (¶0127); examples are given in ¶0129-134 where the factor of ride quality us assigned 25 units, ride speed 10 units, ride cost 65 units (each factor has an assigned weight value in units); the ridesharing system is also one for matching transportation providers and riders (¶0022))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bivins in view of Wynter to include the assigned weight values associated with the one or more factors are configurable for requestors on each requestor computing device as taught by Van Buskirk. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bivins in view of Wynter order to optimize ride matching and compensation fixing criteria such that the system will work more effectively as the number of users increase (see ¶0007 of Van Buskirk).

Claims 13 and 20 are directed to a method and non-transitory computer-readable medium, respectively. Claims 13 and 20 recite limitations that are parallel in nature as those addressed above for claim 6, which is directed towards a system. Claims 13 and 20 are therefore rejected for the same reasons as set forth above for claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628